PER CURIAM.
This appeal is by the defendant from a judgment, after a trial without jury, finding the defendant guilty of robbery and the unlawful possession of a firearm while engaged in a criminal offense. The points *1112presented urge (1) that the evidence was insufficient and (2) that the defendant did not receive a fair trial because of an offer by the State of evidence to which the defendant’s objection was sustained.
No error appears on the record. As to the first point, see Simmons v. State, 305 So.2d 178 (Fla.1974); as to the second, see Wilcox v. State, 299 So.2d 48, 50 (Fla.3d DCA 1974).
Affirmed.